DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to require “rotatable with respect to a lengthwise direction of the substrate is an axis”. There is no support in the Specification for this requirement, as fig. 4 appears to show that ‘the substrate is rotated end-over-end in a lengthwise 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the masked substrate side portion".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 requires “masking a substrate side portion”, “the masked substrate side portion”, and “the wiring formed on the substrate side portion”, rendering the claim unclear as to whether the substrate is or is not masked when the wiring is formed on the substrate side portion.
Claim 1 requires “a lateral side of the substrate” (emphasis added), and dependent claim 2 requires “the substrate side portion comprises a lateral side of the substrate” (emphasis added). It is unclear as to whether the claims are intending to require the substrate have two distinct ‘lateral sides’ or the same lateral side.
Claim 2 require ‘wiring on the substrate side portion’. It is unclear as to whether ‘the substrate side portion’ is intended to have a deposition mask (e.g. be the masked 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusunoki et al (US Patent No. 9,260,780).
With respect to claim 1, Kusunoki discloses a method of forming a superconducting circuit (i.e. wiring) on a substrate (col. 1, lines 6-9; col. 2, lines 29-60; col. 11, lines 21-29), wherein fig. 5-6 depict the method comprises masking a substrate side portion [1A] of the substrate [1] by attaching a deposition mask (i.e. first and second holders) [6A],[6B] to the substrate [1] (col. 9, lines 42-48), and fig. 3 depicting the method comprises forming the wiring on the substrate side portion [1A] based on sputtering from targets [2B] after introducing the substrate [1] with deposition mask [6A],[6B] into a chamber [5] (col. 9, lines 11-48 and 58-67; col. 10, lines 1-5 and 46-53). Kusunoki further depicts in fig. 3 the wiring is formed on the substrate side portion [1A] inside the chamber [5] based on sputtering using a central (i.e. middle) source target [2B] (unlabeled in fig. 3) disposed to face a lateral side of the substrate [1], and side (i.e. left and right) source targets [2B] on cathodes [3] disposed on opposite sides of the central source target [2B] and inclined towards the substrate [1] (col. 7, lines 58-67; col. 
With respect to claim 2, Kusunoki further depicts in figs. 3-4 the substrate [1] comprises a lateral side in addition with top and bottom adjacent to the lateral side, wherein the wiring [2C] on the substrate side portion [1A] is enabled to electrically connect a top circuit pattern formed in a top of the substrate [1] with a bottom circuit pattern on a bottom of the substrate [1] via electrical leakage (fig. 8-10; col. 7, lines 3-18; col. 11, lines 13-39).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending Application require an apparatus comprising each of the elements set forth in claims 1-2 of the current invention. Therefore, it would have been obvious that one in possession of the method of claims 1-2 of the copending Application would have also been in possession of the method disclosed in claims 1-2 of the current invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s Remarks on p. 3-8 filed 3/1/2021 are addressed below.

112 Rejections
Claim 1 has been amended to provide antecedent basis; this 2nd paragraph rejection is maintained for the new reasoning set forth above in the rejection.
Claims 1 and 2 have been amended to clarify ‘lateral side’, ‘top’ and ‘bottom’; these previous 2nd paragraph rejections are maintained for the new reasoning set forth above in the rejections.
Claims 3 and 4 have been canceled; the previous 2nd paragraph rejection is moot.

102 Rejections
On p. 4-6, Applicant argues that Kusunoki does not teach the limitation of “rotatable with respect to a lengthwise direction of the substrate as an axis” as required by amended claim 1.
The Examiner respectfully disagrees since figs. 3-4 of Kusunoki teach the substrate [1] in substrate holder [6] is rotatable about a circumferential direction (i.e. lengthwise direction) of the substrate [1] as an axis, since a ‘circumference’ is a ‘length’ around a circular object (such as the substrate [1]). Thus Kusunoki reads on this limitation.

Double Patenting Rejections
On p. 7-8, Applicant argues that the Specification and Drawings of the co-pending application are different from the present application, and thus the claims of the co-pending application do not read on the claims of the present app.
The Examiner respectfully disagrees since while the Specification and Drawings from each application may be different from each other, the claims from each application still read upon each other.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 6,280,580 being relevant for teaching a method of mounting a substrate on a jig or substrate holder, rotating the substrate about an axis with respect to plural targets in a sputter deposition chamber to form superconductive wiring on both sides of the substrate.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL A BAND/Primary Examiner, Art Unit 1794